Case 1:19-cv-00069-ILG-ST Document 3 Filed 01/04/19 Page 1 of 12 PageID #: 51




                                                            19cv69




1/4/2019                                     /s/Priscilla Bowens
Case 1:19-cv-00069-ILG-ST Document 3 Filed 01/04/19 Page 2 of 12 PageID #: 52
Case 1:19-cv-00069-ILG-ST Document 3 Filed 01/04/19 Page 3 of 12 PageID #: 53




                                                             19cv69




1/4/2019                                     /s/Priscilla Bowens
Case 1:19-cv-00069-ILG-ST Document 3 Filed 01/04/19 Page 4 of 12 PageID #: 54
Case 1:19-cv-00069-ILG-ST Document 3 Filed 01/04/19 Page 5 of 12 PageID #: 55




                                                            19cv69




1/4/2019                                      /s/Priscilla Bowens
Case 1:19-cv-00069-ILG-ST Document 3 Filed 01/04/19 Page 6 of 12 PageID #: 56
Case 1:19-cv-00069-ILG-ST Document 3 Filed 01/04/19 Page 7 of 12 PageID #: 57




                                                            19cv69




1/4/2019                                     /s/Priscilla Bowens
Case 1:19-cv-00069-ILG-ST Document 3 Filed 01/04/19 Page 8 of 12 PageID #: 58
Case 1:19-cv-00069-ILG-ST Document 3 Filed 01/04/19 Page 9 of 12 PageID #: 59




                                                            19cv69




1/4/2019                                      /s/Priscilla Bowens
Case 1:19-cv-00069-ILG-ST Document 3 Filed 01/04/19 Page 10 of 12 PageID #: 60
Case 1:19-cv-00069-ILG-ST Document 3 Filed 01/04/19 Page 11 of 12 PageID #: 61




                                                            19cv69




1/4/2019                                      /s/Priscilla Bowens
Case 1:19-cv-00069-ILG-ST Document 3 Filed 01/04/19 Page 12 of 12 PageID #: 62
